Motion to strike granted to the extent that pages A-9 through A-16 of respondent’s appendix are striken, along with all references to such pages in respondent’s brief, without prejudice to an application to strike any portions of appellant’s brief not based on the record on appeal. The present state of the record presents serious problems for a proper resolution of this case and this motion is, thus, decided without prejudice to the petitioner, if he be so advised, making application to withdraw this appeal and to petitioner commencing a de novo proceeding in Supreme Court which may be determined and then ultimately reviewed on a proper record.